Motion Granted and Abatement Order filed July 21, 2015




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00323-CR
                                    ____________

              EX PARTE HUGO STEVE RAMIREZ, Appellant


                    On Appeal from the 337th District Court
                             Harris County, Texas
                        Trial Court Cause No. 993401A

                             ABATEMENT ORDER

      This appeal is from the denial of a writ of habeas corpus in a community
supervision case. See Tex. Code Crim. Proc. Ann. art. 11.072. The appellant was
convicted in February 2005 and sentenced to seven years’ confinement. The trial
court suspended the sentence and placed the appellant on community supervision.

      Appellant filed this habeas proceeding in November 2014, more than nine
years after he was convicted. He alleged that he received ineffective assistance of
counsel and that the state failed to disclose exculpatory evidence. After a hearing,
the trial court denied relief. The trial court entered findings of fact and conclusions
of law. See Tex. Code Crim. Proc. Ann. art. 11.072 § 7(a).
      The state has filed a motion to abate the appeal so the trial court can make
additional findings on whether the equitable doctrine of laches bars relief on the
appellant’s application. The state did not raise laches in its response to the
application for a writ, and the trial court’s findings do not address laches, but the
defense of laches may be raised for the first time on appeal. Ex parte Bowman,
447 S.W.3d 887-88 (Tex. Crim. App. 2014). However, a court of appeals should
not decide the question of laches without appropriate findings by the trial court.
See id. at 888-89.

      Accordingly, the state’s motion to abate is GRANTED. The trial court is
directed to reduce to writing its supplemental findings of fact and conclusions of
law regarding laches and have a supplemental clerk’s record containing those
findings filed with the clerk of this court on or before August 21, 2015.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s supplemental findings are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party.

      It is so ORDERED.



                                 PER CURIAM